                  IN THE UNITED STATES DISTRICT COURT FOR THE
                          MIDDLE DISTRICT OF TENNESSEE
                               NASHVILLE DIVISION

 TONY POARCH,                                  )
                                               )
         Plaintiff,                            )
                                               )        NO. 3:18-cv-00712
 v.                                            )
                                               )        JUDGE CAMPBELL
 RUTHERFORD COUNTY ADULT                       )        MAGISTRATE JUDGE HOLMES
 DETENTION CENTER, et al.,                     )
                                               )
         Defendants.

                                             ORDER

        Pending before the Court is the Magistrate Judge’s Report and Recommendation to dismiss

the Complaint for failure to obtain service of process in the time required by Rule 4 of the Federal

Rules of Civil Procedure. The Magistrate Judge recommends the action be dismissed without

prejudice in accordance with Rules 4(m) and 41(b) of the Federal Rules of Civil Procedure.

        The Report and Recommendation advised the parties that any objections were to be filed

within fourteen days of service, and no objections were filed.

        The Court has reviewed the Report and Recommendation and concludes that it should be

adopted and approved. Accordingly, this action is DISMISSED WITHOUT PREJUDICE. The

Clerk is directed to close the file.

        It is so ORDERED.

                                                     ____________________________________
                                                     WILLIAM L. CAMPBELL, JR.
                                                     UNITED STATES DISTRICT JUDGE
